Clare:, 0. J.
Tbe plaintiff moved to dismiss because tbe transcript on appeal was not docketed seven days before tbe call of tbe docket of tbe district to wbicb it belongs. Tbis motion was denied, for, tbougb tbe record was not tben docketed as required, tbe appellee did not move to dismiss at tbat time, but delayed to make bis motion till tbe call of tbe district was begun, at wbicb time tbe case bad been docketed. Tbe appellee being in lacbes himself, tbe appellant could docket bis case at any time at tbis term, if before tbe appellee moved to dismiss. Benedict v. Jones, 131 N. C., 473; Laney v. Mackey, 144 N. C., 630.
Tbe case thus being docketed, tbougb too late for bearing at tbis term, a motion to dismiss for failure to print tbe record and file printed brief cannot avail, as these things are required to be done at tbe timé required before tbe call for bearing at tbe next term.
*215Tbe appellee further moves, however, to affirm because there is no case settled on appeal, and the appellant moves for a cer-tiorari to have the case settled. The facts are that the case was tried at May Term, 1912, of Catawba, which adjourned on 15 May, 1912. By consent, thirty days was allowed the appellant to serve case on appeal, which was afterwards extended by consent ten days longer. This time expired 4 July. The appellant did not attempt to serve ease on appeal till 6 July, when the appellee’s counsel accepted service, reserving, however, his objection that the time had expired. The judge when appealed to properly refused to settle the case, upon that ground. The time in which the “case on appeal” must be served is fixed by statute, and the court cannot extend it. Cozart v. Assurance Co., 142 N. C., 522, and cases cited. When a different time is substituted by the agreement of the parties, the court cannot extend that time. Ib. The appellant shows no action on the part of the appellee which caused him to delay serving his case' on appeal within the stipulated time. Nor is there any exception in appellant’s case on appeal which would justify a new trial. Upon examination of the record proper, we find no error, and the judgment below must be
Affirmed.